ALVIN B. RUBIN, Circuit Judge,
concurring in part, dissenting in part:
With all deference to my brethren, who have accurately stated both the facts and the applicable rules of venue, I must dissent with respect to the conclusion they have reached in Part III of the majority opinion, resulting in a remand of the suit arising out of the West Atchafalaya levee contract. Because Maryland Casualty has been unable to identify any prejudice whatsoever that it suffered in consequence of the suit being heard in the wrong courtroom, I see no reason to require the case to be retried and I do not think the statute ordains this result under the circumstances of this case.
The suit was not tried to a jury but to the court. The facts were initially undisputed. The principles of law applicable, save as to venue and statute of limitations, were settled. I think it pointless now to remand this case for dismissal or transfer, and to require a duplication of efforts already expended. Only inconvenience, additional expense, and long delay can result from the majority’s remand on the sole ground of improper venue.
The age when we obeyed the law, merely because it was the King’s Will and without looking to its purpose, ended over 200 years ago. While judges must respect the command of the Constitution and the legislative prerogative of the Congress, we uphold, and enforce, the law of the land to insure that its purpose is fulfilled, and not out of blind adherence to the fiat of* the sovereign. We do not sit to correct errors as if we were grading academic tests.
Harmless error is today universally disregarded. The rule that the court shall give no regard to errors or defects “which do not affect the substantial rights of the parties” is embodied in the Judicial Code, 28 U.S.C. § 2111,1 and in the Federal Rules of Civil Procedure, Rule 61,2 as well as in the Federal Rules of Evidence, Rule 103.3 The Su*250preme Court has consistently applied the rule even in criminal cases where a constitutional right of the defendant has been abridged if the error is harmless beyond a reasonable doubt. Chambers v. Maroney, 1970, 399 U.S. 42, 90 S.Ct. 1975, 36 L.Ed.2d 419; United States v. Wade, 1967, 388 U.S. 218, 87 S.Ct. 1926, 18 L.Ed.2d 1149. See also Chapman v. California, 1967, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705, and Justice Harlan’s dissent in Fahy v. Connecticut, 1963, 375 U.S. 85, 92, 84 S.Ct. 229, 233, 11 L.Ed.2d 177.4 A more stringent standard should not apply where the sole error alleged is the improper but non-prejudicial laying of venue.5
In what apparently is the only previous reported case on improper venue in which the issue of prejudice was raised and considered, the District of Columbia Circuit refused to dismiss the case for improper venue because, as to the defendant, “the erroneous determination of the venue [amounted] to harmless error,” Whittier v. Emmet, 1960, 108 U.S.App.D.C. 191, 281 F.2d 24.
That court correctly said:
Venue is primarily designed to protect defendants from inconvenient forums and courts from inconvenient lawsuits. Once the case has been heard fully and fairly on the merits, the reasons for reversing the judgment on grounds of improper venue are substantially diminished in the absence of prejudice to a party who has preserved his standing to complain by timely objection.
281 F.2d at 30 (footnotes omitted).
By contrast, in none of the cases the majority cites was the issue of prejudice raised and considered, although in each instance of reversal after trial, prejudice to the defendant’s rights can readily be inferred. For example, Olberding v. Illinois Central R. Co., 1953, 346 U.S. 338, 74 S.Ct. 83, 98 L.Ed. 39, and Lied Motor Car Co. v. Maxey, 8 Cir. 1953, 208 F.2d 672, were tort cases tried to a jury. Obvious reasons to conclude that, in a tort case, trial to a jury in the wrong forum may be less desirable than trial to a panel drawn from the venire in another place will occur to anyone experienced in litigation. In Michigan National Bank v. Robertson, 1963, 372 U.S. 591, 83 S.Ct. 914, 9 L.Ed.2d 961, the court held that, under 12 U.S.C. § 94, the restrictive venue statute applicable in suits against national banks, a bank properly suable only in Michigan could not be sued in Nebraska. Besides the obvious prejudice involved by virtue of geographical distance, the court’s holding would find additional support in the policy considerations, not applicable here, underlying the national bank venue statute which restricts the availability of state court suits against federally chartered banks. In Bechtel v. Liberty National Bank, 9 Cir. 1976, 534 F.2d 1335, a jury-tried fraud case, prejudice was evident because the court found that damages were excessive with regard to all defendants, not only as to the national *251bank with respect to which venue was improperly laid.
The majority cites approvingly language from Coulter Electronics, Inc. v. A. B. Lars Ljungberg & Co., 1 Cir. 1967, 376 F.2d 743, in which the court affirmed the dismissal of a patent infringement suit against an alien defendant for non-compliance with the restrictive venue statute governing patent cases, 28 U.S.C. § 1400(b). Strictly speaking, the case is inapposite because no trial on the merits had occurred.6 However, Coulter Electronics provides an illustration of the prejudice that would have resulted had the case been tried in the improper forum: the defendant, an alien without a residence or place of business in this country, would have been immune to suit in the United States had the plaintiff complied with the applicable venue statute.
My brethren adopt the premise, “The venue provision of the Miller Act is a restrictive one, enacted for the benefit of defendants, not plaintiffs,” supra, majority opinion at p. 248. In this case, the bonding company defendant had an office and issued the payment and performance bonds in the Eastern District, contracts of its principal were administered in the Eastern District, and the general contractor and subcontractor were domiciled and had their principal offices in the Eastern District. The place of trial was as convenient for the defendant as for the plaintiff. Congress, not convenience, creates venue, but, where jurisdiction exists and a court’s error in trying a case has prejudiced no one, mechanical adherence to the words of the Miller Act venue provision serves no one’s interest.
To divine an intention on the part of Congress to exact a second trial for no purpose save slavish compliance to literalism does not appear to serve Congress’ purpose: had the issue been foreseen and presented, I do not think the Congress would have wished to require both litigants and taxpayers to undergo further expense in order to use another federal forum for a rematch. Lawsuits like entities should not be needlessly multiplied; I would share this case with Ockham’s razor.
Therefore, I respectfully DISSENT.

. 28 U.S.C.A. § 2111 provides:
On the hearing of any appeal or writ of certiorari in any case, the court shall give judgment after an examination of the record without regard to errors or defects which do not affect the substantial rights of the parties.


. Rule 61, Federal Rules of Civil Procedure, provides:
No error in either the admission or the exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by the court or by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying or otherwise disturbing a judgment or order, unless refusal to take such action appears to the court inconsistent with substantial justice. The court at every stage of the proceeding must disregard any error or defect in the proceeding which does not affect the substantial rights of the parties.


. Rule 103, Federal Rules of Evidence, provides in part:
(a) Effect of erroneous ruling. — Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and
(1) Objection. — In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or
(2) Offer of proof. — In case the ruling is one excluding evidence, the substance of the evi*250dence was made known to the court by offer or was apparent from the context within which questions were asked.
(d) Plain error. — Nothing in this rule precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the court.


. This court has followed Chambers, Wade and Chapman in a variety of circumstances, e. g., United States v. Clark, 5 Cir. 1977, 559 F.2d 420, 426; United States v. Johnson, 5 Cir. 1977, 553 F.2d 901.


. There can be no question that the lower court had jurisdiction to try this case. In Texas Construction Co. v. United States for the Use of Caldwell Foundry and Machine Co., Inc., 5 Cir. 1956, 236 F.2d 138, cert. denied, 1955, 350 U.S. 895, 76 S.Ct. 154, 100 L.Ed. 787, we expressly held that the venue provision is “a restriction only on venue,” 236 F.2d at 143, rather than a restriction on the power of the court to entertain suit and grant a remedy. In so holding, we followed decisions of the Supreme Court interpreting to like effect the restrictive venue provisions of the Suits in Admiralty Act, 46 U.S.C.A. § 742, Hoiness v. United States, 1948, 335 U.S. 297, 69 S.Ct. 70, 93 L.Ed. 16, and the Jones Act, 46 U.S.C.A. § 688, Panama R. Co. v. Johnson, 1924, 264 U.S. 375, 44 S.Ct. 391, 68 L.Ed. 748, as well as the general venue provisions for diversity actions, 28 U.S.C. § 1391(a) Olberding v. Illinois Central Railway Company, 1953, 346 U.S. 338, 74 S.Ct. 83, 98 L.Ed. 39.


. A trial involving the defendant alleging improper venue had not been held in Schnell v. Peter Eckrich & Sons, 1961, 365 U.S. 260, 81 S.Ct. 557, 5 L.Ed.2d 546; no trial at all had been held in Mercantile Natl. Bank v. Langdeau, 1963, 371 U.S. 555, 83 S.Ct. 520, 9 L.Ed.2d 523.